IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-50948
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ENRIQUE GONZALEZ,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-99-CR-347-8
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Enrique Gonzalez appeals the sentences imposed following his

guilty plea convictions of one count of conspiring to possess

with the intent to distribute methamphetamine and nine counts of

possessing with the intent to distribute methamphetamine.

Gonzalez argues that 21 U.S.C. § 841(b)(1)(A) was rendered

facially unconstitutional by Apprendi v. New Jersey, 530 U.S.
466, 490 (2000).    Gonzalez concedes that his argument is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-50948
                                  -2-

foreclosed by our opinion in United States v. Slaughter, 238 F.3d
580, 581-82 (5th Cir. 2000)(revised opinion), cert. denied, 532
U.S. 1045 (2001), which rejected a broad Apprendi-based attack on

the constitutionality of that statute.      He raises the issue only

to preserve it for Supreme Court review.

     A panel of this court cannot overrule a prior panel’s

decision in the absence of an intervening contrary or superseding

decision by this court sitting en banc or by the United States

Supreme Court.     Burge v. Parish of St. Tammany, 187 F.3d 452, 466

(5th Cir. 1999).    No such decision overruling Slaughter exists.

Accordingly, Gonzalez’s argument is indeed foreclosed.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.     The motion is GRANTED.

The judgment of the district court is AFFIRMED.

     AFFIRMED; MOTION GRANTED.